DETAILED ACTION
This is the initial Office action based on the application filed on April 25, 2022.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 and 17 are objected to because of the following informalities:
Claim 1 recites “wherein the second group of devices is different from the first group of devices.” It should read -- wherein the second group of devices is different than the first group of devices --.
Claim 2 contains a typographical error: “further comprising” should be added before the word “utilizing.”
Claims 2-11 recite “the first software on the second group of devices.” It should read -- the first software executing on the second group of devices --.
Claim 10 contains a typographical error: “[a] computer-readable media” should read
-- A computer-readable medium --.
Claim 17 recites “memory.” It should read -- a memory --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-15 of U.S. Patent No. 11,341,021 (hereinafter “‘021”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘021.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘021. It is also noted that both the instant application and ‘021 were filed by the same inventive entity and by a common assignee/owner. Claims 1-15 of ‘021 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 of ‘021 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application. Claims 2-15 of ‘021 are not shown with Claims 2-20 of the instant application for the purpose of brevity.

Patent 11,341,021
Instant Application 17/728,712
1. A method for generating a predicted quality metric for a first software, the method comprising:
1. A method for generating a predicted quality metric, the method comprising:
receiving first telemetry data from a first group of devices executing the first software;
receiving first telemetry data from a first group of devices executing first software;
generating a first quality metric for the first software based on the first telemetry data;
generating a quality metric for the first software based on the first telemetry data;
receiving second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices;
receiving second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices;
identifying covariates impacting the first quality metric for the first software based on features included in the first telemetry data and the second telemetry data;
identifying covariates impacting the quality metric based on features included in the first
telemetry data and the second telemetry data; and
performing a coarsened exact matching utilizing the identified covariates to generate a predicted quality metric for the first software indicating how well the first software functions at the second group of devices; and
performing coarsened exact matching utilizing the identified covariates to generate a
predicted quality metric for the first software on the second group of devices.
generating, by a computing device, an alarm condition when at least one of the first quality metric for the first software or the predicted quality metric for the first software is less than a threshold.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 9, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 13 recite the limitation “the coarsened exact matching processing.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the coarsened exact matching” for the purpose of further examination.

Claim 9 recites the limitation “a/the second quality metric.” The claim is rendered vague and indefinite because neither the claim nor its parent claim (Claim 1) recite earlier “a/the first quality metric.” In the interest of compact prosecution, the Examiner subsequently interprets the limitation “a/the quality metric” in Claims 1, 2, and 6-8 as reading “a/the first quality metric” for the purpose of further examination.

Claim 14 recites the limitation “the feature data.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “feature data” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “generating a quality metric for the first software based on the first telemetry data,” “identifying covariates impacting the quality metric based on features included in the first telemetry data and the second telemetry data,” and “performing coarsened exact matching utilizing the identified covariates to generate a predicted quality metric for the first software on the second group of devices.” The recited steps, under the broadest reasonable interpretation, covers performance of the steps in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes the steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, “identifying covariates impacting the quality metric based on features included in the first telemetry data and the second telemetry data” in the context of the claim encompasses a user making a mental identification. Similarly, “generating a quality metric for the first software based on the first telemetry data” and “performing coarsened exact matching utilizing the identified covariates to generate a predicted quality metric for the first software on the second group of devices” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements “receiving first telemetry data from a first group of devices executing first software” and “receiving second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices.” The additional elements are data gathering steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “receiving first telemetry data from a first group of devices executing first software” and “receiving second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices” simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of storing and retrieving information in memory as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive data/information from a group of devices. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 2-9 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-9 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-9 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-9 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 10 recites the limitations “generate a quality metric for the first software based on the first telemetry data,” “identify covariates impacting the quality metric based on features included in the first telemetry data and the second telemetry data,” “perform coarsened exact matching utilizing the identified covariates,” “identify weights to be assigned to each device in the first group of devices,” and “generate a predicted quality metric based on the weights assigned to each device in the first group of devices and the identified covariates.” The recited steps, under the broadest reasonable interpretation, covers performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “a processor” and “a computer-readable medium,” nothing in the claim precludes the steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “a processor” and “a computer-readable medium” language, “identify covariates impacting the quality metric based on features included in the first telemetry data and the second telemetry data” in the context of the claim encompasses a user making a mental identification. Similarly, “generate a quality metric for the first software based on the first telemetry data,” “perform coarsened exact matching utilizing the identified covariates,” “identify weights to be assigned to each device in the first group of devices,” and “generate a predicted quality metric based on the weights assigned to each device in the first group of devices and the identified covariates” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a processor and a computer-readable medium. The processor and computer-readable medium are recited at a high-level of generality (i.e., as a generic processor and a generic computer-readable medium) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional elements “receive first telemetry data from a first group of devices executing first software” and “receive second telemetry data from a second group of devices, wherein the second group of devices is different than the first group of devices.” The additional elements are data gathering steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a computer-readable medium amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements “receive first telemetry data from a first group of devices executing first software” and “receive second telemetry data from a second group of devices, wherein the second group of devices is different than the first group of devices” simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of storing and retrieving information in memory as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive data/information from a group of devices. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 11-16 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 10, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 10. For instance, Claims 11-16 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 11-16 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 10 into patent-eligible subject matter.
Claims 10-16 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim 17 recites the limitations “generate a quality metric for the first software based on the first telemetry data,” “identify covariates impacting the quality metric based on features included in the first telemetry data and the second telemetry data,” “stratify the first and second group of devices based on the identified covariates,” “reweight each device in the first group of devices,” and “generate a predicted quality metric based on the weights assigned to each device in the first group of devices and the identified covariates.” The recited steps, under the broadest reasonable interpretation, covers performance of the steps in the human mind alone or with the aid of pen and paper. That is, other than reciting “a processor” and “a memory,” nothing in the claim precludes the steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, but for the “a processor” and “a memory” language, “identify covariates impacting the quality metric based on features included in the first telemetry data and the second telemetry data” in the context of the claim encompasses a user making a mental identification. Similarly, “generate a quality metric for the first software based on the first telemetry data,” “stratify the first and second group of devices based on the identified covariates,” “reweight each device in the first group of devices,” and “generate a predicted quality metric based on the weights assigned to each device in the first group of devices and the identified covariates” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind alone or with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a processor and a memory. The processor and memory are recited at a high-level of generality (i.e., as a generic processor and a generic memory) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Also, the claim recites the additional elements “receive first telemetry data from each device in a first group of devices executing first software” and “receive second telemetry data from a second group of devices, wherein the second group of devices is different than the first group of devices.” The additional elements are data gathering steps that are insignificant extra-solution activities to the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and a memory amount to no more than mere instructions to apply the judicial exception using generic computer components. Mere instructions to apply a judicial exception using generic computer components cannot provide an inventive concept. Furthermore, the additional elements “receive first telemetry data from each device in a first group of devices executing first software” and “receive second telemetry data from a second group of devices, wherein the second group of devices is different than the first group of devices” simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not indicative of an inventive concept. MPEP § 2106.05(d)(II) expressly states that the courts have recognized the computer function of storing and retrieving information in memory as a well‐understood, routine, and conventional computer function when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Thus, a person of ordinary skill in the art would readily comprehend that it is well-understood, routine, and conventional in the computing art to receive data/information from a group of devices. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as a combination adds nothing that is not already present when looking at the additional elements taken individually. The claim is not patent eligible.

Claims 18-20 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 17, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 17. For instance, Claims 18-20 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 18-20 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 17 into patent-eligible subject matter.
Claims 17-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 10 is directed to a computer-readable medium. However, it is noted that the specification does not provide an explicit definition of what constitutes a computer-readable medium. The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium, particularly when the specification is silent. See MPEP § 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Therefore, the claimed computer-readable medium is ineligible subject matter under § 101. Applicant is advised to amend the claim to recite “[a] computer storage medium” in order to overcome the 35 U.S.C. § 101 rejection.
It is noted that the Applicant’s specification states that “[c]omputer storage media does not include a carrier wave or other propagated or modulated data signal” (page 28, paragraph [0075]). Thus, such statement appears to provide a special definition that explicitly excludes a computer storage medium from being interpreted as transitory signals per se.
Claims 11-16 depend on Claim 10 and do not cure the deficiency of Claim 10. Therefore, Claims 11-16 are rejected for the same reason set forth in the rejection of Claim 10.

Allowable Subject Matter
Claims 1-20 are allowable over the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2007/0226546 (hereinafter “Asthana”) discloses estimating field software reliability metrics.
US 2008/0177686 (hereinafter “Buyuktosunoglu”) discloses predicting a metric associated with a computer system.
US 2010/0199258 (hereinafter “Lindley”) discloses a software forecasting system that may be used with a software development project.
US 2016/0188431 (hereinafter “Chahal”) discloses predicting performance of a software application over a target system.
US 2016/0274990 (hereinafter “Addleman”) discloses managing application performance performs a learning phase and a monitoring phase.
US 6,073,107 (hereinafter “Minkiewicz”) discloses parametric forecasting systems.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191